Citation Nr: 1817039	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-38 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for gout (of the left knee and feet).

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, and depression.

5.  Entitlement to an initial rating higher than 10 percent for patellofemoral arthritis of the left knee, from August 28, 2009.

6.  Entitlement to an initial rating higher than 10 percent for slight patellar subluxation of the left knee, from March 13, 2012.

7.  Entitlement to an initial, compensable rating for a right ear hearing loss disability from August 28, 2009.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from November 1982 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, these matters were last before the Board, at which time they were remanded to afford the Veteran a hearing before the Board.

In July 2017, the Veteran was afforded a hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss

At his hearing, the Veteran testified that his hearing acuity had worsened since his last VA examination in February 2010.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's competent lay observations suggest an increase in the severity of his service-connected right ear hearing loss, further examination is necessary to decide the present claim.

The Veteran also claims entitlement to service connection for a hearing loss disability of the left ear.  A history of acoustic trauma is conceded.  This claim has been denied because no evidence to date has indicated hearing loss in this ear to a level considered disability for VA purposes.  38 C.F.R. § 3.385.  Upon remand, VA examination should address the severity and etiology of any hearing loss disability of the left ear.  

Gout

The Veteran claims that he incurred gout in service.  At his Board hearing, he testified that he had symptoms in service that eventually led to his diagnosis of gout.  He explained that he self-treated, and the service treatment records note no mention of gout.  The Veteran is competent to relate his lay observations of symptoms, although HE is not competent to diagnose gout.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the competency of the Veteran's lay reports of symptoms, a VA examination is warranted.  McLendon, supra. 

Stomach Disorder

As with gout, the Veteran has related a history of symptoms of heartburn in and since service, which he self-treated with over the counter medications.  Service records do not indicate any stomach problems.  He also notes a diagnosis of H. pylori, well after his discharge from the Navy.  VA records document assessment of an inguinal hernia, as well.  Under these circumstances, a VA examination is warranted.  McLendon, supra.  

Psychiatric Disorder, to include PTSD

The Veteran claims that he has a psychiatric disability, to include PTSD, anxiety and depression, attributable to service.  He particularly points to two incidents in service, i.e. stressors, as the genesis of psychiatric disability.  He claims that he was almost dragged overboard by a line on one occasion, and that he was in fear of military hostile activity during his service on the USS Klakring in the Persian Gulf.  In terms of fear of military or hostile activity, the Veteran notes that the USS Klakring replaced the USS Stark after the Stark was hit by an Iraqi missile in the USS Stark incident in May 1987.  He has explained that he feared another attack during his service aboard the USS Klakring in the Persian Gulf.  

A review of the Veteran's personnel records confirms service aboard the USS Klakring following the USS Stark incident.  Moreover, the Veteran has submitted "buddy" statements corroborating the incident where he was almost dragged overboard at sea.  VA records indicate assessment of depression, anxiety, rule-out PTSD, as well as indications of PTSD symptoms.  Under these circumstances, a VA examination is warranted to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Knee

The Veteran's service-connected left knee disability was last examined in March 2012.  The United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

The Board's review of the examination report reflects that it provided only active range of motion findings and did not address range of motion findings on passive motion, or in weight-bearing and nonweight-bearing.  Applying Correia to this VA examination report, a remand is required for a new VA examination that provides adequate information regarding the current severity of the Veteran's left knee disability, as outlined further in the remand directives below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination to determine the severity of his service-connected right ear hearing loss disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.

All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

If hearing loss of the left ear is assessed per 38 C.F.R. § 3.385, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss of the left ear was incurred in, or is otherwise attributable to, service.  Please note that exposure to acoustic trauma is conceded, consistent with the service-connected right ear hearing loss disability. 

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Schedule the Veteran for a VA examination to determine the presence, severity and etiology of the claimed gout.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to any lay assertions regarding symptoms of gout in and since service, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that gout was incurred in, or is otherwise attributable to, service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination to determine the presence, severity and etiology of the claimed stomach disorder, to include GERD, H. pylori and any hernia.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to any lay assertions regarding stomach symptoms in and since service, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any disability, claimed as a stomach disability, was incurred in, or is otherwise attributable to, service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability, to include PTSD, anxiety and depression.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability, to include PTSD, anxiety and depression, is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

5.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected left knee disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

Tests of joint motion should include range of motion testing in active motion, passive motion, weight-bearing and nonweight-bearing, including the opposing joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should note at which point in the Veteran's range of motion that pain starts.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the benefits sought can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




